 336DECISIONSOF NATIONALLABOR RELATIONS BOARDMosher Steel Company and United Steelworkers ofAmerica,AFL-CIO.Cases23-CA-5165,23-CA-5258(formerly16-CA-5699),and23-CA-5282 (formerly 15-CA-5357)September16, 1975DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOOn April 23, 1975, Administrative Law JudgeSamuel M.Singer issuedthe attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirmthe rulings, findings,' andconclusions2of the Administrative Law Judge andto adopt his recommended Order as modified herein.Among other violations of Section 8(a)(1) not rele-vant here, the Administrative Law Judge found thatRespondent violated that section of the Act by thefollowing conduct: (1) interrogating employees as towhether or not they intended to strike or picket; (2)appealing to an employee to cross the picket line attheHouston plant by stating that if the employeecrossed the picket line a second employee had agreedto do likewise; and (3)disseminatingto employeeswho crossed the picket line and returned to work astatementof resignation from the Union that the em-ployees could copy and mail to the Union if theywere concerned about the possibility of a union fine.In itsbrief in support of exceptions, Respondentmaintainsthat inquiries made by its supervisors con-cerning employees' strike intentions were for the le-gitimatepurpose of determining whether employeeswould participate in the strike-and hence the likelyneed for replacements-and therefore were not viola-tive of the Act. We would not quarrel with the propo-1The Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw JudgeIt is the Board's establishedpolicynot to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderanceof all of the relevant evidenceconvinces usthat the resolutions are incorrect.Standard DryWall Products,Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 (CA. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings.2 In the absence of exceptions thereto,we adoptpro formathe Adminis-trative Law Judge's finding and conclusion that the record evidence doesnot support the allegations of the complaint that Respondent violated Sec.8(a)(1) of the Act by creating the impression of surveillance over unionactivities,or thatRespondentviolated Sec.8(a)(5) ofthe Act by unilaterallypromulgating and implementing a change in breaks or restperiods.sition that questions about employee strike intentionsare notper seunlawful but must be judged in light ofall the relevant circumstances. Thus, where the rec-ord shows that at the time the questions were askedthe Employer had a reasonable basis to fear an immi-nent strike and merely sought to ascertain thechances for keeping his business open, such inquiriesare lawful.3 SeeIndustrial Towel & Uniform ServiceCompany,172NLRB 2254 (1968). On the otherhand, an employer cannot rely on unsubstantiatedrumor or mere speculation as a justification for ques-tioning employees concerning their intentions in theevent a strike is called. Cf.W. A. Sheaffer Pen Com-pany, Division of Textron, Inc.,199 NLRB 242 (1972).Applying these principles to the instantcase, it isapparent that long before any strike vote was taken °and before negotiations between the parties hadreached any impasse I Respondent undertook thesystematic questioning of employees at the variousplants involved here concerning not only their possi-ble participation in a strike but also their "gripes"and complaints. For example, about 1 month beforethe strike Superintendent Carney questioned employ-ee Gray as to whether he would "go out" in the eventof a strike, and on various dates in May and earlyJuly employees were questioned about their strike in-tentions by Foremen Sedlar, Leddy, and Goeke. Fur-thermore, in certain instances questions about strikeintentions were coupled with threats or promises ofbenefits. Thus, as found by the Administrative LawJudge, Foreman Upchurch told employee Rollingsthat he would "get to the top" by sticking with theCompany and Vice President Banks warned employ-eeMontgomery, a union committeeman, that if themen struck he would be blamed for the strike. Inview of these circumstances, we agree with the Ad-ministrative Law Judge's conclusion that by theseand similar acts of interrogation Respondent violatedSection 8(a)(1) of the Act .6Turning to the issues raised by Foreman Leddy'sappeal to employee Harris to cross the picket line atRespondent's Houston plant and to Respondent'sconduct in preparing and disseminating to employeeslanguage that could be used to resign from theUnion, we conclude, contrary to the AdministrativeLaw Judge, that neither of these actions constituted3 This assumes, of course,that the inquiries are unaccompanied bythreats, promises, or other coercive conductStrike votes were taken at Respondent's several plants onJuly 15, 16,and 17.3Respondent's initial economic proposal was not presented to the Unionuntil the July I bargaining session.6 On theother hand,we do not findthat Respondent violated Sec.8(a)(1)by questioning employees concerning their strike intentions after the strikebecame imminent and where the questioning was not coupled with threatsor promises.For example, contraryto the Administrative Law Judge, we donot find a violation of Sec.8(a)(1) based on the exchange between DallasForemanUpchurchand employeeYorkon the Saturday before the strike220 NLRB No. 47 MOSHERSTEEL COMPANY337unlawful interference under Section 8(a)(1) of theAct. As for Leddy's solicitation of Harris to return towork because another employee(Page)had agreed toreturn if Harris did, we find in such an appeal neithera promise of special benefit nor a threat of detriment.Accordingly,we are unwilling to find ForemanLeddy's appealtoHarris unlawful.SeeCoca ColaBottling Company of Louisville,166 NLRB 134, 135(1967).With respect to the company-prepared statementof resignation from the Union,the uncontradictedrecordtestimonyestablishesthatJones,Respondent's industrial relations manager,was ap-proached by several employees who had crossed thepicket line and who voiced concern because they"had heard that they could be fined for coming towork if they had signed a Union card."In responseto inquiries from these employees,Respondent'smanagement contacted the company attorney whoprepared the following statement:Iam an employee of Mosher Steel Companyand effective immediatelyIwish to cancel mymembership in the United Steelworkers Union.Thereafter,at the direction of Respondent's presi-dent, this statement was sent to all plant managersand personnel directors under a covering letter thatstated that the Union had threatened to fine employ-eeswho had previously signed cards but had re-turned to work;that the Union could fine such em-ployees unless they withdrew their membership; andthat such withdrawal could be accomplished by mail-ing the Union a letter utilizing the above-cited lan-guage.Respondent's industrial relationsdirector tes-tified that he told plant officials: "If the guys ask youfor help . . . tell them what they can do to resignfrom the Union." Jones further testified that plantmanagerswere directed to quote to employees theresignation languageset forth above, but under nocircumstances were the managers to furnishemploy-ees with paper or stamps nor were they to mail theletters for employees. There is no evidence that anyplant manager disregarded these instructions.On this record, we are not satisfied that by theabove-described conduct Respondent violated Sec-tion 8(a)(1) of theAct as found by the Administra-tiveLaw Judge. Although Union RepresentativeCorley asserted that under the provisions of theUnion's constitution no employee who returned towork here could actually have been fined, it appearsfrom the record that employees were concernedabout the possibility of fines and communicated thisconcern to management.Absent some evidence thatunion resignation was a company-imposed conditionfor returning to work(or that employees were led tobelieve that it was such a condition), and absent anyevidence. that the Company did more than furnishemployees with resignation language, we decline tofind that Respondent's conduct in this regard wasunlawful. SeeMontgomery Ward & Co., Incorporated,202 NLRB 593 (1973) 7In passing, we also note our agreement with theAdministrative Law Judge's finding that Respondentviolated Section 8(a)(5) and (1) of the Act by an-nouncing and granting a general 6-percent wage in-crease and by granting numerous individual increas-eswhilenegotiationswiththeUnionwerecontinuing-all without affording the Union noticeor an opportunity to bargain.Although Respondent maintains that its conductwith respect to granting both types of increases wasconsistentwith its past practice and hence (inRespondent's view) lawful, neither the facts of thecase nor the law applicable thereto supports its posi-tion.With respect to the individual wage increases-variously styled by Respondent as "progress," "pro-motion,"or "merit"increases-the record clearlydemonstrates that Respondent had no set or auto-matic policy for such increases.' The record also indi-cates that the number of such individual increases-many of which were granted in a relatively brief peri-od of time-can fairly be described as "massive" andplainly represented a departure from any establishedpractice by this Respondent. Finally, we cannot ig-nore the Administrative Law Judge's finding thatcommencing in late May and early June variouscompany supervisors and officials met with employ-ees, singly and in groups, and solicited their com-plaints, including their complaints about wages, andthat promptly thereafter certain employees received' In its exceptions Respondent also urges that we reverse the Administra-tive Law Judge's finding of an 8(a)(I) violation based on Shreveport Fore-man Johnson's statement to employee Montgomery that if the men went outon strike"the Company would mail us a letter and giving us so many daysand after that we would be fired if we didn't come back to work"Respon-dent argues that because the letter ultimately mailed to employees used theterm "replaced"and not"fired" Johnson's statement cannot be isolatedfrom the letter and held to violate Sec. 8(a)(I) of the Act (citingCoca ColaBottlingCo,166NLRB 134 at 139)Contraryto the Respondent,we conclude that Johnson's statement signif-icantly misstated employee rights in a manner that was likely to induce theemployee to abandon his right to engage in protected activity and henceviolated Sec.8(a)(I) of theActCfDayton Food FairStores, Inc v.N L R B,399 F 2d 153 (C.A 6, 1968),cert denied 393 U S 1085 (1969). Inthis regard we note that Respondent's reliance onCoca ColaBottling Co.,supra,is totally misplaced.There, a supervisor's remark to employees thatthey would be "firedif they struck was found,in the context of the entireconversation including the supervisor'simmediateretraction of the word"fired" and his explanation to employeesthat theycould only be "re-placed,"not to violate Sec 8(a)(l) Here, on the other hand,there was nosuch immediate retraction and explanation but rather the employee was leftwith the impression that his participation in concerted activity would lead tohis discharge8Respondent's own witnesses testified in essence that there was no setpolicy on these raises but rather that they depended on any number ofvariables 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDso-called"merit"or "promotion"increases.As forthe general increase grantedby Respondentin July,Respondent's vice president acknowledgedthata yearly general increase was neither"guaran-teed"nor fixed either in terms of amount or in timingbut rather depended on a vote by the board of direc-tors andon the Company's overall economicposture.Consistentwitha findingthat the grantof a generalwage increaseinvolvedthe exercise of a large mea-sure of business judgment anddiscretionis the rec-ord evidencethat overthe past several years generalincreaseshave beengranted in monthsother thanJuneor July, havebeen granted twice in a singleyear, and have variedin amount.We alsonote thatthe general increase granted here was announcedonly 11 days afterRespondent presentedthe Unionwithan economicoffer thatcontained no referenceto theplanned general increaseand which drew fromthe Uniona complaintthat the Company was unwill-ing to give"a damn cent."Under all thecircumstances present here, we aresatisfiedthat the Administrative Law Judge correctlyfound that the general increase,as well as the indi-vidual increases,fallswithinthe principle and prohi-bitionofN.L.R.B. v. BenneKatz, d/b/a/ Williams-burg Steel Products Co.,369 U.S. 736 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge,as modifiedbelow,and hereby orders that Respondent MosherSteelCompany,Houston,Texas, its officers,agents,successors, and assigns,shall take the action set forthin the said recommended Order as so modified:1.Substitute the following for paragraph 1(d):"(d) Coercively questioning employees about theirunion sympathies and activities,promising them ben-efits in order to discourage union activity,threaten-ing reprisals for engaging in union activities, or inany other manner interfering with,restraining, orcoercing employees in the exercise of their rights un-der Section7 of the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIX HNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a hearing at which allsides had the chance togive evidence,ithas beendecided that we have vio-lated the National LaborRelationsAct, and we havetherefore been ordered to post this notice and com-ply with its terms.WE WILL,upon request,recognize and bargaincollectivelyin good faithwith UnitedSteelwork-ers ofAmerica, AFL-CIO,as the exclusive rep-resentativeof the employeesin the following ap-propriate unit,with respect to rates of pay,wages,hours of employment,and other condi-tions of employment, and embodyin a signedagreementany understanding reached. The bar-gaining unit is:All productionand maintenanceemployees,including leadmen,truck drivers,janitors andplant clericalsemployed atRespondent's sev-en plants:3910 Washington and 6422 Epper-son Street,Houston,Texas; San Antonio,Texas;Dallas,Texas; Lubbock, Texas; Tyler,Texas; and Shreveport,Louisiana;excludingoffice clericals,draftsmen,inside and outsidesalesmen,watchmen,guards,professional em-ployees andsupervisors as definedby the Act.WE WILL NOT directly or individuallybargainwith our employeesin the appropriatebargain-ing unit.WE WILL NOTchange wages,working condi-tions,or other termsof employmentof our em-ployees in theappropriatebargaining unit with-out notifyingthe above-namedUnion, andgiving it anopportunity to bargain collectivelyabout suchproposedchanges;without preju-dice,however, to any wageincrease orother bet-terment wehave granted.WE WILL NOT coercivelyquestionemployeesabout theiror other employees'union sympa-thies and activities; nor shall we promise em-ployees benefits in order todiscourage union ac-tivity;nor shall we threaten employees withreprisals for engaging in union activities; norshall we in any other manner interferewith, re-strain,or coerceemployeesin the exercise ofrights guaranteedin Section 7 of the NationalLabor Relations Act.WE WILL,upon unconditionalapplication byany striker listed in Appendixes A through Gattachedto the Administrative Law Judge's De-cision,offer immediate and full reinstatement to MOSHERSTEEL COMPANY339their former jobs or, if those jobs no longer exist,to substantially equivalent positions, and makethem whole for any wages they may have suf-fered from 5 days after the strikers' uncondition-al request for reinstatement and to the date ofour reinstatement or offer of reinstatement.MOSHERSTEEL COMPANYDECISIONSAMUEL M. SINGER,Administrative Law Judge: This casewas heardbefore mein Fort Worth and Houston, Texas,on variousdates betweenJanuary 6 and 29, 1975, pursuantto charges as amendedIand consolidated complaint datedDecember 6, 1974. That complaintalleges thatRespondentviolatedSection 8(a)(1) and(5) of the National Labor Re-lationsAct. All parties appeared and were afforded fullopportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence. All parties filedbriefs.Upon the entire record and my observation of thetestimonial demeanor of the witnesses,Imake the follow-ing:FINDINGS AND CONCLUSIONSmaintenance employees of all of those plants. After theUnion's February 7, 1974, bargaining request, the partiesheld 18 or 19 bargaining sessions between March 6 andDecember 10, 1974. No agreement was reached. A strike,which commenced on July 22, 1974, is still in progress.The complaint alleges that at various times during thenegotiations, beginning aroundMay 1,2 Respondent un-lawfully interrogated employees concerning their unionsympathies and activities, offered them benefits, andthreatened them with reprisals in order to discourage unionadherence, created the impression of surveillance of unionactivities, and solicited them to abandon the strike andwithdraw from the Union. It further alleges that Respon-dent failed and refused to bargain with the Union by uni-laterally changing wages and working conditions, by indi-vidually and directly bargaining with employees, and byoffering the Union a wage proposal for less than existingbenefits. Finally, it is alleged that the July 22 strike wascaused and prolonged by Respondent's unfair labor prac-tices.B. Alleged Interference, Restraint, and Coercion1.Trinity Vice President Banksa.Group meetings1.BUSINESS OF RESPONDENT;LABOR ORGANIZATIONINVOLVEDRespondent,a Texas Corporation,fabricates steel at theseven plants here involved.During the past representativeyear,itspurchases in interstate commerce (from pointsoutside Texas)exceeded $50,000.I find that at all materialtimes Respondent has been and is an employer engaged incommerce within the meaning ofthe Act andthat assertionof jurisdiction here is proper.United Steelworkers of America,AFL-CIO (hereinSteelworkers or Union),is a labor organization within themeaning ofthe Act.II.THE UNFAIR LABOR PRACTICESA. Backgroundand Sequenceof Events; theIssuesRespondent Mosher,with headquarters in Houston, is awholly owned subsidiary of Trinity Industries, Inc. (hereinTrinity), headquartered in Dallas. During the period hereinvolved, Milton Eliot was president and Ted Jones indus-trial relations director ofMosher. Trinity Vice PresidentRalph A.Banks serves,among other things,as labor rela-tions "consultant" for all Trinity subsidiaries.Banks testi-fied that none of the 25 plants in the Trinity complex oper-ates under union contract.Mosher employs 1,006 employees in the Mosher plantshere involved-400 at Houston, 243 at Dallas, 238 at SanAntonio, 52 at Lubbock, 11 at Tyler, and 62 at Shreveport(Louisiana).Based on an election heldon August 30, 1973,the Regional Director on January 18, 1974, certified Steel-workers asstatutoryrepresentativeof the production andFiled June 28and July 31, 1974.(i)The record shows that Banks conducted numerous meet-ings with employees during the period of negotiations andstrike. Banks testified that he and Company President Eliotvisited the Houston, San Antonio, and Lubbockplants inlateMay and early June and arranged to meet with groupsof 15 to 20 employees to report to them on progress of thepending negotiations and to reassure them that they couldcontinue to work during a strike. These meetings,lasting 10to 25 minutes (apparently depending on the number ofquestions raised by employees), were also attended byplant supervisors and managers. According to Banks, heand Eliot spent 7 to 9 days in the three plants, telling allgroups "basically" the same thing.(ii)Houston employee Parker recalled Banks telling hisgroup that he "didn't think we needed a union . . . be-cause they could handle their own situation without aunion."McQuarn (another Houston employee) testifiedthat after Banks told the men that they did not need aunion, he added that he was there to "help." Ward (also aHouston employee) quoted Banks as telling his group thatthe Union was interested only in "getting a contract andthe union dues." Also according to Parker, Banks said thathe now realized that "the employees had been neglected atMosher" and the Company was "in the process of studyingto try to straighten this out."On the question of wages-a prime employee concernexpressed at the meetings-Banks said (also according to2All dates are 1974, unless otherwise indicated. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDParker) that he had no "jurisdiction" over individual wageincreases;thatRespondent"couldn't give a general in-crease" sincethat "would be an unfair labor practice"; andthat it could nevertheless raise a particular employee's wag-es if below the top of the wage scale in his job classifica-tion. Employee McQuarn quotedBanks as tellinghis groupthat although"some" employees"could get[merit]raises,"he "couldn't promise" anything "as long as the Union wasthere."Ward,another Houston employee,recalled Banksas saying that Respondent could not give the employeesincreases because of the pending negotiations.San Antonioemployee Flores testified that Banks said there would beno raises because it could be construed as a "bribe."Another subject touched on by Banks involved the sign-ing of a collective agreement. Employees Parker and Mc-Quarn quoted Banks as telling their groups that he would"never" sign a contract with a dues checkoff because he"didn't feel like it would be fair to the men." Wallace (aHouston employee)recalled Banks telling his group thatRespondent would not sign a collective agreement "be-cause of the language the Union wanted in it." AccordingtoWard (also a Houston employee), Banks said that theUnion had turned down a "decent" company offer; andthat "every time they dust about get one issue settled, theyjumped to something else."Finally, Banks addressed himself to strike "rumors," tell-ing groups of employees (as Parker, Wallace, and Wardtestified) that he had been involved "in a lot of strikes but... hadn't ever seen violence"; and that if the Unioncalled a strike the plant would remain open and he "wouldlike to have [the employees] all in to work."I credit the above-described employee testimony which,asRespondent recognizes,is "rather consistent."Indeed,Banksdid not specifically deny that testimony.3Banksconceded telling employees that Respondent had "realstrong feelings" against a dues checkoff "since it is up toeach and every man whether he wants to join a union" anditwas for the Union (not Company) "to do their ownbookkeeping."He also conceded stressing that "the gateswould be open" in the event of a strike, assuring employeesthat they would have no "problems" reporting to work.Although telling them that he knew of no one "that wasever injured from a strike situation," he went on to say thatTrinity Steel trucks now in use by Mosher do show "bulletholes . . . but there wasn't any drivers in those trucks whenthey were shot up." As to questions put to him at meet-ings-many concerning pay "inequities"-Banks testifiedthat although he told employees to bring their complaintsto the foremen, he admitted "possibly tell[ing] the foremenin general terms [about] some of the. . .complaints" andin some cases also to the plant manager.Finally, Banks testified credibly that his group discus-sions included appraisals of the respective positions of theparties in the pending negotiations-stressing the prohib-3 I do not, however, credit employee Wallace's additional testimony thatwhenBanksintroduced himself to his group, he characterized himself as a"strike breaker" who "broke a lot of strikes" before and who "could whipanybody on the north side." Apart from Wallace's admission that he haddifficulty hearing all of Banks' remarks, it is not likely that Banks, a sophis-ticated individual and no novice in labor relations, would have made theflagrant antiunion statement attributed to himitivenature of the Union's wage proposal and theCompany's need to "remain competitive in order to keep[the employees'] jobs secure." He credibly testified thatwhen he alluded to the possibility of loss of jobs in a strikehe spoke in terms of "permanent replacements" and notdischarges.b. Individual meetingsGlenn Condley, a Shreveport employee, testified credi-bly that 2 weeks before the July 22 strike Banks "droppedby [his] work section" and asked him about "the workingconditions and how [he] liked them." When Condley saidhe "wasn't making enough money"-only $3.05 an hour-Banks asked how much he thought he "should be making."When Condley said $3.50, Banks said "that didn't soundtoo bad." On the following Monday Condley got a 45-centincreaseto $3.50 an hour. Respondent's records (Resp.Exh. 10-1) show a 45-cent "merit" increase for Condley onJuly 15.InMay 1974, Banks approached San Antonio employeeVela in his work area, introduced himself, and asked "howitwas going." When Vela complained that he had not re-ceived a "merit raise" for a long time, Banks asked whetherhe had talked to his supervisor about it. Two or threeweeks later Vela's foreman informed him that he was get-ting a 28-cent hourly raise. Respondent's records (Resp.Exh. Ilc) shows a 29-cent "merit"increasefor Vela onMay 20.4About a week before the July 22 strike,Banks ap-proached Shreveport employee Montgomery at work. Af-ter talking over Montgomery's "trouble" about insurance,the conversation turned to the Union. Banks said thatMontgomery, a member of the union employee negotiatingcommittee, had "80 percent of the men" behind him, that itwould be Montgomery's "responsibility" if [the men] wentout on strike," and that in that event Montgomery "wouldbe blamed for it."Around July 3, San Antonio employee Flores talked toBanks about various benefits he was interested in, i.e., in-surance, loans out of the pension fund, and a wage in-crease.Banks told Flores that he "didn't have to go out onstrike"merely because he signed a union card.On October 9, in the third month of the strike, Banksapproached the Houston plant picket line and told thepickets, including employee Ernest Stewart, that he hadmore employees working in most of the plants than prior tothe strike. Banks then said, "Why don't you-all boys throwthe picket line down and go to work," adding that "we willtreat you-all men fair and we will see that you-allget moremoney and better benefits." When Stewart asked whether4 The findings in the above twoparagraphsare based on credited testimo-ny of General CounselwitnessesCondley and Vela. Althoughclaiming hetold employees that he had"no jurisdictionwhatsoever"to get them moremoney,Banks admittedthat he "encourage[d]" both Condley and Vela tosee their foremen about raises; andthat he told Condley's foreman thatCondleyhad been"complaining that he felt that he wasn'tbeing treatedright."Ido notcredit thetestimony ofGeneral Counsel witness Buruato, aSan Antonio employee, that in aninterview2 or 3 weeks before the strike,Banks asked him whathe could do "to change" his mindabout the Union,after he (Buruato)revealed his strong prounion sentiments. Buruato's testi-monyis unbelievable. (Seesupra,fn 3 ) MOSHERSTEEL COMPANY341he had yet signed the bargaining contract,Banks said"no"; that they had "agreed to some stuff";but that "asfor the checkoff clause,we never will agree to that." ToBanks' inquiry what the men expected to get out of theUnion,Stewart said,"Better benefits"and a more sympa-thetic foreman."Banks replied,"A contract or a unionwouldn't change nothing."WhenStewart said, "If a unionain't no good. . .how come you are fighting it so hard,"Banks just"walked off."5how he was going to support his family?When Joe Esco-bedo(Roy's brother)toldMalone that he "didn't knowyet" whether he would participate in a strike,Malone stat-ed that if he was"scared"to go to work he or someone elsewould pick him up and bring him to the plant.8 To employ-eeWhite he said that"those that went out on strike couldbe replaced."When Malone asked employee Toliverwhether he was"going to work or go out on picket," Toliv-er replied that he"would cross that bridge when [he] got toit."92. Lubbock Plant Superintendent R. A. MaloneThe record also shows systematic questioning of employ-eesbymanagerialandsupervisoryofficialsatRespondent'splants.SeveralLubbock plant employeescredibly testified that during the bargaining negotiationsand prior to the July 22 strike Plant Superintendent Mal-one inquired about their complaints or "gripes"as to work-ing conditions and intentions to participate in a strike, ifcalled.All testifying on this subject indicated that theywere called into the company office-by Malone or hissubordinate Shop Foreman Baker-and asked to statetheir complaints.When Roy Escobedo complained aboutlack of sick leave, Malone assured him that he "was work-ing on that." To employee White, who also talked "main-ly" about sickleave because of recurringback troubles,Malone said that the unit employees "would have" hadsick leave(like the office workers) "if it wasn'tfor theunion."EmployeeBell recalledthatMalone brought upthe subject of company picnics, indicating that the Compa-ny was "thinking about starting it back up again" sincedoing away with it in a 1967 United Steelworkers organiza-tional campaign.Malone also reminded Bell thatLubbockwas the only Mosher plant where employees are "gettingthe hams at Christmas." Employee White could not recall asingle instance in his almost 12 years with Mosher when hewas called to the office to voice complaints.As toMalone's inquiries concerning employees' strikeintentions and attitude,employee Robertson recalled thatMalone had a clipboard in his hand and wrote "some-thing" on it as he left the work area where Malone ap-proached him. To Roy Escobedo he said that he "wouldlose all of [his] benefits" if he struck and asked Escobedo5The abovefindings are based on creditedtestimony of Montgomery,Flores, and Stewart.Banks did not specificallydenyStewart'stestimonyregarding Banks' appealto the pickets to abandon the picketline;Banksstressed only his discussions concerning the status of the negotiations Al-luding to the Montgomery incident,Banks claimed to have toldMontgom-ery, a negotiation committeeman, "I feel like thatyou are a responsible manand that when it comes down the line of having to make theproperdecision..you will fulfill the responsibilities of whatyou think isbest for the menand their familiesand the Companyand thecommunity I think you will doa good job."As to Flores,Banks indicated thatthe major part ofthe discus-sion pertained to Flores' inquiry as to whetherany of the Trinityplants were"union."Banks told him, "We don't have any[union] contractsanywhere inour Trinityorganization or subsidiaries" When Flores asked, "How aboutyour plant in Mexico,"Banks answeredthat Trinity had only a "minority"interest there,that the "Mexican partnersare totallyresponsible for theoperation"there,and that"it could possiblybe union."6 Two employees who raised money problems(Whiteand Bell)were toldthattheywere scheduled to get individual(merit)wage increases,but thedecision to give these appears to have been made beforethe interviews inquestion.3. Shreveport Superintendent Carney and ForemanTommy JohnsonCredited evidence shows that Shop Superintendent Car-ney questioned two employees. About a month before theJuly 22 strike he called employee Gray to his office andasked why he liked the Union. When Gray answered thatonly the Union could get the employees the money theyrequired, Carney indicated that he, not the Union, coulddo that. Carney then asked whether he was going to "goout" if the Union called a strike; Gray said he would. Car-ney commented that "a week or so" after the strike themen would receive a letter that "if we didn't report back towork on a certain date that we would be fired" but thenquickly used the word "replaced."Employee L. D. Coleman testified credibly that on orabout July 1 Carney asked him in the shipping office in thepresence of two other employees (all three working underCarney's direction) if he knew "who started the Union."Coleman said he did not know. Carney then put the samequestion to one of the other two employees (Pratt).Employee Montgomery credibly testified and withoutcontradiction that about a week before the strike (after thestrike vote), Foreman Tommy Johnson approached him inhis work area and asked "what did we figure we would gainby going out on strike." Montgomery replied "that is yet tobe seen what might come out of it." Johnson went on tosay that if they went on strike "the Company would mail usa letter and giving us so many days and after that we wouldbe fired if we didn't come back to work."107Although Escobtdo wore a union emblem on his shirt when accosted, hestated that he did not know whether he would go out on strike.8The above-described conversation took place 2 or 3 days after the strikevote9 The above findings are based on credited testimony of employees. Mal-one did not dispute the remarks attributed to him in employee interviewsconcerning complaints and gripes. Although he claimed to have recordedthe employees' "comments"and through his superior(Plant Manager Ken-dred)forwarded them to the Houston main office, these were not producedat the hearing,allegedly because no longer available. As to results of inter-views,Malone testified that Respondent rectified complaints "where wecould take care of them" and if "we couldn't[Respondent would] see if wecould do it at a later time."Malone denied posing any questions to employ-ees on their strike intentions and attitude, but his testimony on aspects ofthe strike (e.g, when he learned of the strike and whether he discussed withemployees about operation of the plant during the strike)isvague andevasive I prefer to credit the testimony of General Counsel's employeewitnesses,whose testimony was consistent in tenor and with the pattern ofconduct directed by other managerial officials at other employees10 Foreman Tommy Johnson was not called to contradict the statementsattributed to himMontgomery acknowledged that the letter he ultimatelyreceived during the strike stated that he would be"replaced" if he failed toreturn by a specified date 342DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Dallas Foreman UpchurchOn Saturday before the strike, Foreman Upchurch ap-proached employee York in his department and asked if hewas going to work on Monday, July 22, the day the strikewas to start. When York said "no," Upchurch asked whowas goingto pay his bills-adding that "the plant has beenreal nice to you . . . ha[s] given you raises all along." Up-church also said, "If you don't like your work, why don'tyou quit."About a week before the strike, Upchurch asked employ-ee Rollings at his machine whether he"was going to go onstrike."When Rollings said he "didn't know," Upchurchremarked,"Well, if you stick with the Company . . . I[Upchurch] will see that you [Rollings] will get to the"t 1top.5. San Antonio Foremen Nail and PerezOn July 17, Foreman Nail approached employee Borre-go at his work station, told him about the individual (25cents an hour)and general(6 percent)wage increases hewas about to give him, 12 and then said that he knew thatabout 30 people in Dallas, 200 in Houston, and 30 in Tylerhad voted for a strike. Nail did not indicate the source ofhis information.13 Nail also said that the plant gate wouldremain open during the strike, that police would be sta-tioned outside, and that he need not fear going to work.About a week before the strike, Foreman Perez told em-ployee Vela in the office where he went to get material)that he understood that 67 employees had attended the lastunion meeting.When Vela said that this was "correct,"Perez remarked, "Well, that's a pretty good size numberbut about how many guys do you think are going to go onstrike when the real thing comes to an end?" He went on tosay that if they went on strike, "a lot of guys are going tobe hurting . . . I know a few guys that used to go out onstrike and they lost their . . . house" and cars. Vela re-marked, "I'll see what the consequences are after I go onstrike." 146.Houston Shop Superintendent Kent Johnson andForemen Sedlar, Goeke, and LeddyOn May 16, Foreman Sedlar called employee McQuarnto his office and asked him what he thought was necessary"to satisfy the men." McQuarn said "better wages . . . andbetter benefits." Sedlar then asked if he would cross the11The above findings are based on credited testimonyof Yorkand Roll-ings.Upchurch did not disputeYork's testimony.Although testifying ondirect examinationthat he "couldn'thave"spoken to Rollings about thestrike on the Saturday referredto byRollings, Upchurch conceded on cross-examination that he had such conversation with him"probably" closelybefore the strike,but claimed that he hadmerely toldRollings that"the gatewas going to be open"if, as Rollings indicated,he wished to work. Rollingswalked out and is still on strike.12Respondent's records show that these increases were put into effect onJul22 (Resp.Exh. I la, p 1)The strike votes in these plants took placeon July16 and 17, but thevotes were markedly different(infra,fn. 31).14The foregoing findings are based on credited uncontradicted testimonyof employees Borrego and Vela.picket line if a strike was called; McQuarn said "no."13On May 23, Shop Superintendent Johnson similarlyasked McQuarn what he thought would "satisfy" the em-ployees "and make Mosher a better place to work." Mc-Quarn toldhim "the samething" he had told Sedlar. Dur-ing the conversation, Johnson said that the men "reallydon't need a union" and that "the sooner the Union is outof there it would be a better place for the men."About 3 weeks before the strike, Foreman Goeke walkedup to employee Wallace and asked him if he was going outon strike.Wallace said that he did not know. A few dayslater,Goeke returned and said that if he went out on strike"itwould be bad for [his] family . . . that [he] would haveno paycheck coming in . . . that [he] would be better off if[he] would . . . come to work."InMay, Foreman Leddy told employee Ward (who"happened" to be in Leddy's office), "Jimmy, it is none ofmy business, but if the Union calls a strike are you going tocome in and work?" Ward replied, "I'm not going to crossthe picket line."Also in May, Ward "heard that quite a few of the guyswere getting raises" and asked Leddy for one. When Leddysaid that he could not give him more than 3 cents an hour("top rate" for his classification),Ward said that he wouldhave to look for another job. About 2 or 3 weeks later-after getting the 3-cent increase-Ward threatened to quitunless he gotmore money. Within a week, Ward received a"promotion" with a 20-cent increase.16On August 18-while the strike was on-employee Har-ris telephoned Leddy about a disability benefit claim of afellow employee (Meyers). As he was getting ready to hangup, Leddy said that he had something else to talk about.Leddy said that he had talked to employee Page "aboutcoming through the picket line" and that Page agreed to dothat if Leddy could "get [Harris] to come in with him."Harris said that he went out on strike "for better benefitsand . . . wasn't coming back without a contract."177.Union resignation lettersIndustrial Relations Director Jones testified that shortlyafter the strike commenced several employees who hadcrossed the picket line and their foreman walked up to him,told him that they "had heard that they could be fined forcoming towork if they had signed a Union card," andasked "whatare we goingto do." Jones immediately con-tacted Company Attorney Lesh, who read to him a "littlestatement"; and took "the information" to Company Presi-dent Eliot who directed that Jones "better get a letter to allour troops, the other plant managers, and let them knowwhat's happening."Thereafter a letter, dated August 9, signed by Eliot, wassent to the plantmanagersand personnel directors of allplants (Dallas, Houston, San Antonio, Shreveport, Lub-i5McQuarn did walkout and was still on strike at the time of the hearing6Respondent's records(Resp.Exh 10J) showa 3-cent "merit"increaseforWard on May13 and a 20-cent "promotion"increaseon May 1717Thefindings in this section are based on credited uncontradicted testi-mony of employeesMcQuarn,Wallace,Ward, and Harris.As in the case ofsome other supervisors,those here involved(Sedlar, Johnson, Goeke, andLeddy)were unexplainedly not called to contradict GeneralCounsel's wit-nesses MOSHERSTEEL COMPANY343bock, and Tyler) telling them that the Union "has threat-ened all employees who came to work and who had previ-ously signed a membership card with fines if a contract issigned";18 that the Union can effectuate such threats un-less a card signer withdraws his membership;and that theyshould advise "all those employees [then] working" that thefollowing "statement,"mailed to the Union by registeredmail with return receipt requested, would effectively canceltheir membership:I am anemployee of MosherSteelCompany and ef-fective immediately I wish to cancel my membershipin the United Steelworkers Union.Jones testified that he told the plant officials, "If the guysask you for help, for goodness sake, tell them what theycan do to resign from the Union" and be protected againstfines.According to Jones, while the employees were to usethe above-quoted resignation language,"under no circum-stances" were the managers to furnish them paper andstamps or mail the letters.The record contains numerous letters from employees tothe Union withdrawing membership in language identicalto the Company-prepared statement.8.ConclusionsI find that although many of the statements attributed toRespondent's officials constituted noncoercive and pro-tected speech,19 the credited evidence amply supports thecomplaint allegations that Respondent, through its mana-gerial and supervisory employees:(a)Questioned employees concerning their union sym-pathies and activities. Thus, Shreveport Shop Superinten-dent Carney asked employee Coleman if he knew "whostarted the Union." and Carney and other supervisors(Lubbock Plant Superintendent Malone, Dallas ForemanUpchurch, and Houston Foremen Sedlar, Goeke, and Led-dy) interrogated employees as to whether they were goingto go out on strike or picket. Cf.W. A. Sheaffer Pen Com-pany,Divisionof Textron, Inc.,199 NLRB 242, 243 (1972);Farmer's Cooperative Compress,169 NLRB 290, 292 (1968).(b) Promised employees benefits in order to discourageunion activity. Thus, Dallas Foreman Upchurch told em-ployee Rollings that he "will get to the top" if he "stick[s]with the Company," after Rollings, in answer toUpchurch's inquiry, said he did not know whether hewould go out on strike.(c)Threatened reprisals if employees engaged in unionactivity,Thus, Shreveport Foreman Johnson warned em-ployee Montgomery that the Company would notify strik-ers that they "would be fired" if they failed to return to18Union RepresentativeCorleytestified that no disciplinary action couldhave been taken,and presumably no threats of fines could have been ut-tered,since the Union's constitution provides for no sanctions against indi-viduals not yet members of an"established"local and no local was as yet inexistence at Mosher.19E.g., Trinity Vice President Banks' statements to employeesthat theyneeded no union,that the Union was only interested in getting a contract,that the Union's positions in the negotiations were unreasonable,and thatthe plant would remain open and employeeswould have no "problem"working in the event of a strike.work by a specified date. And Vice President Banks point-edly told Montgomery, a negotiation committeeman, thathe "would be blamed" for the strike,if one wascalled bythe Union 20(d) Solicited employees to abandon the strike and with-draw from the Union. Thus, Banks during the strike (Octo-ber 9) asked a group of pickets at the Houston plant to"throw the picket line down and go to work," promisingthem "fair" treatment and "more money and better bene-fits." Also during the strike (August 18) Houston ForemanLeddy appealed to employee Harris to cross the picket lineand return to work, stating that another employee (Page)had agreed to do that if Harris did. Finally, shortly afterthe strike commenced, Respondent (through President Eli-ot and Industrial Relations Director Jones) prepared a let-ter of resignation from the Union to be used by "all thoseemployees working" and crossing the picket line. This con-duct, considered in the light of its other coercive and inti-midatory action, constituted an intrusioninto organiza-tionaland protected concerted activity amounting tounlawful interference under Section 8(a)(1) of the Act. SeeNewberry Mills, Inc.,141NLRB 1167, 1170, 1177 (1963);InternationalTelephoneandTelegraphCorporationv.N.L.R.B.,382 F.2d 366 (C.A. 3, 1967);N.L.R.B. v. Neider-man,334 F.2d 601, 603 (C.A. 2, 1964). 21Iconclude that Respondent by the conduct describedabove interfered with, restrained, and coerced its employ-ees in the exercise of their rights guaranteed by Section 7 ofthe Act, thereby violating Section 8(a)(1) of the Act 22C. Alleged Refusal ToBargain1.Unilateral wage increasesa.The factsThe complaintallegesthat Respondent has unlawfullyrefused to bargain by unilaterally, and without prior noticeto and consultation with the Union (the exclusive bargain-ing representative of its employees), granting employees201 agree with Respondent that statements such as Foreman Goeke's toemployee Wallace that a strike would "be bad for [his] family" and that he"would be better off" working-or that ofBanksto employees that theyfaced "permanent replacement"in a strike-constitute legitimate and "ac-curate reminder[s] of economic consequences of . . strike absence "(tlh-noisBell Telephone Co,179 NLRB 681, 684 (1969).)21Cases relied on by Respondent, such asNorth American Aviation, Inc,163 NLRB 863 (1967), are distinguishable. As appears from the excerptquoted in Respondent's brief,the "ministerial aid" there given by the em-ployer in effecting union withdrawal was not done in an "inhibiting set-ting" It is noteworthy that the solicitation of pickets to abandonthe strike,attempted by Banks, a high managerial official, was accompanied by prom-ises of benefits22 The record does not support the complaint allegation that Respondent"created the impression" of surveillance of.union activities General Coun-sel inhis brief relies on two incidents wherein San Antonio Foremen Nailand Perez gave to employees Borrego and Vela the number of employeesthey thought had voted to strike or attended a unionmeeting(supra,sec.A,5) Since neither supervisor indicated the source of his knowledge, it wasdust as reasonable for the employees to assume that the source was innocu-ous and lawful (e g, information voluntarily supplied by employees) as wasforbidden and unlawful (i e., surveillance of union activities) Accordingly,the record does not warrant a finding of unlawful "creat[ion] of impression"of surveillance. CfTrojan Steel Corporation,180NLRB 704, 705-706(1970),The Permian Corporation,189 NLRB 860, 866 (1971) 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage increases-including individual"merit"increasesand a general wage increase.The record establishes that Respondent has for severalyears prior to the January 8, 1974, certification of theUnion granted its employees four types of wage raises:"progress" increases during the first 2 years of service (af-ter 60 days' probation) as the employee progresses withinhis job classification;(b) "merit"increases after theemployee's initial 2-year period for improved performanceinhisclassification;(c)"promotion"increaseswhenmoved to higher classifications; and (d) companywide"general" increases.An employee's eligibility for a pro-gress,promotion,ormeritincreasedependsonmanagement's evaluation of his performance and behaviorand is not"automatic."Thus,Industrial Relations Direc-tor Jones testified that "productivity, quality," and atten-dance are among the factors considered. Dallas PlantManager Harwell testified that "behavior,absenteeism... attitude toward . . . job" are taken into account.There is "no set . . . policy" as to time or amount of in-creases; it may be given at any time-in 3 or 6 months or"never,"depending on performance and job attitude. A"Merit Rating Report," periodically completed by theemployee's foreman or supervisor,isused to evaluate anemployee's eligibility for a merit, progress, or promotionincrease.The record also shows that Respondent has granted"general"increasesin the past 9 years. These, either 5 or 6percent in amount,have been given once a year, in June orJuly, but sometimes in other months (March in 1967 andAugust in 1970). Vice President Banks testified that theseincreases, voted on by the board of directors are not, how-ever,a "guaranteed thing," i.e., they aregiven "as long aseconomicsof the Companystillpermit."It is undisputed that during the period of negotiations(March-December 1974) Respondent granted one generaland numerous individual (progress, promotion, and merit)wage increaseswithout prior notice to or consultation withtheUnion. A 6-percentgeneral increase,posted and an-nounced to employees on July 12, was made effective July22.Banks,one of Respondent'srepresentatives in thepending negotiations, testified that he did not notify theUnion of the wage increase"[b]ecause it was a past prac-tice"and Respondent was under no legal obligation to giveitadvance notification. He admitted that the Companyfailed to make the 6-percent increase a part of its July 1economic proposal to the Union. He also recalled that theUnion's representative (Speight) had complained duringthe July 2 bargaining session that Respondent had not of-fered the Union"a damn cent."Although there is conflicting testimony as to the extentof "merit" wage discussions in the negotiations,it is undis-puted that the subject was raised in the May 16 bargainingsession bythe Union's then chief negotiator,Staff Repre-sentativeRabun.To Rabun's inquiry as to whether Re-spondent had a written document setting forth theCompany's policy and practiceon merit increases, theCompany's negotiator, Attorney Lesh, responded that his"understanding was that that practice had not been re-duced to any form of writing as such." Rabun asked for,and was later furnished, a computer printout reflecting em-ployees'current rates to enable him to formulate a newwage proposal, but this printout did not reflect "merit" asdistinguished from otherwage increases23 Although Leshfirst testified that Rabun stated at the May 16 meeting, "weknow that you have been giving merit increases"and thatRabun "made no objection whatsoever to the giving ofthem," he later admitted that Rabun simply "didn't expressany like or dislike for them." In any event, it is undisputedthat when the Union's attorney (Dixie) entered the negotia-tions on July 24 he vigorously "question[ed] the legality" ofthe "unilateral"merit increases.Dixie expressed "surprise"that "a company like this" would give wage increases"while the bargaining was going on" and asked "how theparties could have reached a contract about wages .. .with the wage picture constantly changing behind theUnion's back." The Company's position, as expressed byLesh at the hearing, was that "this had become an estab-lished practice on the part of the Company as a result ofwhich as long as the increase was within the limits of previ-ous increases in terms of time and amount that there wasno duty to give prior notice and consultation with theUnion."24b. ConclusionsInN.L.R.B. v. Katz,369 U.S. 736 (1962), theSupremeCourt held that unilateral changes in wages and workingconditions, without prior consultation with the employees'bargaining representative, "must of necessity obstruct bar-gaining, contrary to the congressional policy" and is a vio-lation of Section 8(a)(5) of the Act, even "without alsofinding the employer guilty of overall subjective bad faith"(369 U.S. at 747). "It will rarelybe justifiedby any reasonof substance."(Ibid.)See alsoN.L.R.B. v. Crompton-High-landMills, Inc.,337 U.S. 217, 223-225 (1949). This doesnot mean thattheUnion's consent isa sine qua nonforeffecting wage changes.It does mean that the Union mustbe afforded a meaningful opportunity to discuss and nego-tiate on the theory that joint participation through mutualconsent may, in conformity with the overall statutory pur-pose,remove possible industrial strife.Cf.Fibreboard PaperProducts Corporation v. N.L.R.B.,322 F.2d 411, 414 (C.A.D.C., 1963), affd. 379 U.S. 203 (1964). "[I]t is is a mistaketo assume that where there has been such discussion andfair notice of the employer's intended actions, it is a viola-tion of the law to institute such changes without securingthe agreement to the Union."N.L.R.B. v. Tex-Tan, Inc.,318 F.2d 472, 481-482 (C.A. 5, 1963).23 Leshtestified that the merit increasesto employeescould be ascer-tainedonly byexamining the individual files of the 1,100 unit employees.He further testified thathe toldRabunat the May16 meeting that he sawno reasonwhy he needed the meritwage information to formulate a wageproposal. "Employment Cards," showingthe wage history of numerous em-ployees. have been introduced in the record. (Resp. Exhs.10 and 11; G C.Exh. 4.)Respondent's posthearingunopposedapplication to include the"Employment Record" of Robert L. Toliver in Resp. Exh. I I is herebygranted and admitted as Resp.Exh. 11-1.24 Also in the July24 meeting,Union AttorneyDixie askedLesh to "tem-porarilydiscontinue" for 30 to 60 daysthe "merit"increases so as to enablethe Union to formulate a wage proposal,but Leshansweredthat "the mo-rale" in the plantswas "bad enoughwithout creating anymore unrest bydenying theseguys increaseswhen their work deserved it " MOSHER STEELCOMPANYThe undisputed evidence shows that Respondent hasunilaterally granted its employees a general wage increaseon July 22 and numerous wage increases before and afterthat date-at a time when the Union was pressing it for anacceptable wage offer.Respondent announced its "across-the-board"increaseon July 12, only 11 days after it sub-mitted its "economic" proposal without including theforthcoming general wage increase.Here,as inCrompton-Highland Mills, supra,the employer's action abruptly "cutoff" the "infinite opportunities for bargaining that are in-herent in an announced readiness of an employer to in-crease generally the pay of its employees." (337 U.S. at224.) Here, as there, the employer's unilateral wage actionwas "manifestly inconsistent with the principle of collectivebargaining"(id.at 225).Respondent'scontention that the wage increases werebut continuations of a longstanding practice does not im-munize its conduct. To be sure, Respondent has grantedone general wage increaseevery year for the past 9 years,but,as it admits,ithas retained "discretion"of determin-ing the amount of increase(5 or 6 percent)and the time itwas to take effect (June or July or other months). As to theindividual increases(merit,progress,and promotion), theCompany has retained discretion not only as to amountsand time but also as to whether it should be withheld-taking into account such factors as the employee's produc-tivity, attitude, and behavior. Applicable here is the Su-preme Court'sKatzcase,supra.There, as here, the employ-er unilaterally granted numerous merit increasesof varyingamounts. Also as here, the employer contended that itsaction was "in line with the company's long-standing prac-tice of granting[periodic] merit reviews. . .a mere contin-uation of the status quo." In rejecting this contention theCourt said (369 U.S. at 746):Whatever might be thecase as toso-called "merit rais-es" which are in fact simply automatic increases towhich the employer has already committed himself,the raises here in question were in no sense automatic,but were informed by a large measure of discretion.There simply is no way in such case for a union toknow whether or not there has been a substantial de-parture from past practice,and therefore the unionmay properlyinsistthat the company negotiate as tothe procedures and criteria for determining such in-creases.See alsoArmstrongCork Co. v. N. L. R. B.,211 F.2d 843, 847(C.A.5);N.L.R.B. v. J. H. Allison & Co.,165 F.2d 766(C.A. 6);Wald Manufacturing Company,426 F.2d 1328,1332-33 (C.A. 6, 1970).2525 Relying on several Board and court cases, Respondent contends that itsfailure to grant the longstanding increaseswould have constitutedan unfairlabor practice.Some of these cases,however,are readily distinguishable.Thus,inA.H. BeloCorporation,170 NLRB 1558 (1968), the Board's hold-ing that the employer's discontinuance of a longstandingpolicy to grantperiodic wage increases was unlawful turned on a findingthat the discontin-uance wasdiscriminatorilymotivated(170 NLRB at 1565). In upholding theBoard's finding,the court noted that"it isreadily apparent that the Compa-ny, during the negotiations,did digressfromits practice of grantingperiodicwage increases, and did so onlybecause of the intrusionof theunion." 411F.2d 959, 970 (C.A. 5, 1969).InGeneralMotors Acceptance Corp,196NLRB 137(1972),affd.476 F 2d 850 (C.A. 1, 1973),the Board's decisionalso turnedon discriminatorymotivation("upon advent of the Union [Res-345Respondent's contention that the Union did not com-plainabout its unilateral increases "for almost fourmonths" after the negotiations commenced (March 6),even if true,26 is no valid defense. To begin with, Respon-dent continued to ignore the Union and granted extensivemerit increases even after the Union's attorney (Dixie) ve-hemently protested its unilateral action at the July 24 meet-ing-the first he attended. Indeed, Respondent even reject-ed a union demand to temporarily suspend individualincreasesfor 30 to 60 days in order to enable the Union toformulate a new wage proposal. In any event, inaction onthe part of the Union is not tantamount to acquiescence orwaiver. As stated inArmstrong Cork Co. v. N.L.R.B.,211F.2d 843, 848 (C.A. 5):We further find no justification for [the Company's]action regarding the wage increases from the union'sfailure timely to object, or specifically to request bar-gaining on these issues, nor can we accept its excusethat the union would have rejected a similarly offeredwage increase as inadequate. The statutory require-ment of good faith bargaining is not subject to waiverthrough action or inaction of parties to a labor contro-versy, and may not be satisfied by speculative assump-tions as to acceptance or refusal of an offer based on aparty's attitude in prior negotiations."[W]aiver of rights under the Act must be clearly estab-lished."N.L.R.B. v. Lloyd J. Taylor d/b/a/ Taylor FoundryCo., 338 F.2d 1003, 1003-04 (C.A. 5, 1964).Nor is there any merit in Respondent's further conten-tion that it was at all times willing to confer with the Unionabout the particular wage action it had already taken. Thegravamen of the violation here is Respondent's failure togive the Union advance notice of contemplated wage ac-tion-a mandatory subject of bargaining. "Save in specialcircumstances not present here, the bargaining philosophyof the Act requires that good-faith negotiations precederather than follow changes in bargainable conditions ofpondent]suspended merit increases which it would otherwise have given toits employees"). Similarly, in J. J.Newberry,183 NLRB 602 (1970), it washeld that the-increases were"suspended because of the union's campaign".Moreover,itwas noted that that case involved a union not yet selected asmajonty representative and therefore one with which the employer was notyet "under a duty to bargain" (183 NLRB at 605). InUdyliteCorporation,183 NLRB 163, 170 (1970), affd. on this point 455 F.2d 1357 (C.A.D.C.,1971), the Board's 8(a)(1) and(3) findings were likewise predicated on theground that the withholding of ment increases was discnminatonly motivat-ed.To be sure,there is language in other cases cited by Respondent,suppor-tive of its view that the discontinuance of a longstanding wage practiceconstitutes an unlawful change in terms and conditions of employment Asable counsel for Respondent points out, the First Circuit Court inGeneralMotors Acceptance Corp, supra,476 F 2d at 854-55, so indicated-althoughitaffirmed the Board's finding that the discontinuance was unlawful be-cause it was "in reprisal for the unionization...and for the purpose ofeliminating the Union"The Second Circuit Court was even more definitiveinN L R.B v. Patent Trader,Inc, 415 F 2d 190 (1969) and 426 F.2d 791(1970), where,in reversing a Board finding that the unilateral wage increaseswere unlawful (167 NLRB 842, 851, 853), it observed that "it is difficult tosee how continuance of a wage increasepolicywhich the employees wouldotherwise expect can be viewed to obstruct bargaining negotiations merelybecause it continues,as before,during those negotiations" (415 F.2d at 200).In my view,these pronouncements and decisions are contrary to the over-whelming weight of authority. In any event, I am necessarily bound byBoard decisions.26Union Representative Rabun claimed otherwise 346DECISIONS OF NATIONALLABOR RELATIONS BOARDemployment."Central Illinois Public Service Company,139NLRB1407, 1417 (1962), enfd.324 F.2d 916(C.A. 7,1963).Clearly,talking about a decision after it isa faitaccompliisnot the same as bargaining about it.See alsoGranite City Steel Co.,167 NLRB 310, 316(1967).Iconclude that Respondent's unilateral wage increasesto employees-general and individual-constituted unila-teral changes in employment conditions and, hence,refus-als to bargain collectively within the meaning of Section8(a)(5) and(1) of the Act.2.Dealings with employeesa.The factsThe complaint alleges that Respondent has also refusedand failed to bargain with the Union by "directly and indi-vidually" dealing with employees concerning wages andworking conditions. As already shown (sec. BI through 6),the record is replete with instances where managerial andsupervisory officials have questioned employees abouttheir"gripes" and complaints.In some cases, the discus-sions resulted in corrections,i.e.,improved wages andworking conditions.Thus, Vice President Banks' group meetings in late Mayand early June (in which he told at least one gathering thathe was aware that "the employees had been neglected,"that he was there to "help," and was trying "to straighten... out" problems) were followed by individual meetingsbetween supervisors and employees.Banks himself askedShreveport employee Condley in one such individual meet-ing(supra,sec. B,1,b.) how he "liked" his working condi-tions.When Condley said he "wasn't making enough mon-ey," Banks asked how much he thought he "should bemaking."When Condleymentioned a figure 45 centsabove his pay rate, Banks said that this "didn't sound toobad" and within a matter of days Condley got the 45-centincrease.Banks had a similar discussion with San Antonioemployee Vela, who, like Condley, was given a "merit"increaseshortly aftercomplaining to Banks.Although de-nying that he issued any "instructions" to supervisors togive these employees any increases,Banks admitted that he"encourage[d]" both Condley and Vela to see their fore-men about raises and that he relayed Condley's complaintto his(Condley's)foreman.Another incident involving Banks is his October 19 dis-cussion with a group of employees at the Houston picketline(supra,sec.A,l,b.). In appealing to the pickets to"throw the picket line down and go to work," Banks prom-ised them "fair"treatment and "more money and betterbenefits."The record shows that Lubbock Plant SuperintendentMalone had discussions with at least three employees con-cerning working conditions-after all three were called tohis office to voice complaints(supra,sec.B,2).Thus, hediscussed sick leave with employees White and Roy Esco-bedo, telling the latter that he "was working on that" prob-lem. To employee Bell, he stated that the Company wouldresume holding the picnics they had done away with in anearlier organizational campaign.Malone concededthat theCompany rectified complaints "where we could take careof them"and if"we couldn't [Respondent would]see if wecan do it at a later time."Other credited evidence showing discussions with em-ployees concerning working conditions includes inquiriesof Houston Foreman Sedlar and Superintendent Johnsonto employee McQuarn what he thought was necessary "tosatisfy the men"; McQuarn told them "better wages .. .and better benefits"(supra,B,6). Another foreman,Leddy,discussed employee Ward's request for a wage increase.When Leddy said he could not give him more than 3 centsan hour,Ward threatened to quit.Shortly afterward Wardwas given a 20-cent"promotion"increase(supra,B,6).b.ConclusionsSection 9(a) of the Act states that the majority represen-tative of employees in the appropriate unit shall be the"exclusive representative" of employees in such unit forpurposes of collective bargaining. "The obligation [to bar-gain with the chosen representative] being exclusive . . . itexacts`the negativeduty to treat with no other.' "MedoPhoto Corp. v. N.L.R.B.,321 U.S. 678, 683-84 Banks' andother managerial officials' discussions with employees con-cerning wages and working conditions, mandatory subjectsof bargaining, were in plain violation of Section 8(a)(5), for"[t]heAct not only protects the employees from the directeconomic effect of the employer's unilateral action, butalso forbids the bypassing of the collective bargainingagent, for this would undermine the union's authority bydisregarding its status as the representative of the employ-ees."Leeds & Northrup Co. v. N.L.R.B.,391 F.2d 874, 877(C.A. 3, 1968). Accord:N.L.R.B. v. Tulsa Sheet MetalWorks, Inc.,367 F.2d 55, 59-60 (C.A. 10, 1966);N.L.R.B.v.UnionMfg.Co.,179 F.2d 511, 512-513 (C.A. 5);N. L.N.L.R.B. v. U. S. Sonics Corp.,312 F.2d 610, 615 (C.A. 1,1963).2727 Cases relied on by Respondent, such asUarco, Incorporated,216 NLRBNo. 2 (1974), andSears Roebuck & Co.,182 NLRB 491 (1970), pose theissue,not here under consideration, whether solicitation of employees in anorganizational drive-constitute interference with organizational rights viola-tive of Sec. 8(a)(l) of the Act As Respondent properly points out, amongthe factors to be considered in determining this question are the employer'smotive for the solicitation and existence of past practice in ascertaininggrievances. However, these factors are irrelevant in determining the issuehere-i.e., whether the solicitations and accompanying exchange betweenemployee and employer representative constitute individual dealings.Where, as here, a majority representative has been chosen by employees, itis incumbent upon the employer to negotiate with that representative con-cerning proposed or intended changes in working conditions and wages-irrespective of the employer's past practice or his motive for seeking outemployees. In any event, one of the prime factors in determining whether agrievance solicitation is unlawful under Sec. 8(a)(I) is whether the employeehad been assured, led to believe, or promised (expressly or impliedly) thathis grievance would be corrected. That employees here questioned had goodreason to believe that their grievances would be corrected is evident fromBanks' assurances, even before the individual solicitations, that he was thereto "help" and "straighten ... out" problems, by the fact that complaintsabout wages were usually followed by increases, and by express promises ofcorrections as in Banks' assurances to pickets that they would be getting"more money and better benefits" on returning to work and in Plant Super-intendent Malone's statement to Roy Escobedo that he "was working" onhis complaint about sick leave MOSHERSTEEL COMPANY3.The alleged unilateral change in rest periodsa.The factsThe complaint alleges that Respondent also unlawfullyrefused to bargainby unilaterally, and withoutconsulta-tionwith the Union,promulgating and implementing inJune 1974"written rules regulating work breaks and restperiods" for unit employees.This allegation is predicatedon the testimony of employee C. H. Jones to the effect thatinMarch or April 1973 Respondent changed its break poli-cy from two 10-minute to two 5-minute rest periods on hisday shift; and that at the end of May or early June "it went... again back to 10 minutes."Jones identifieda June 4,1974, notice, entitled "ShopRestPeriods" which states that"In order to clarify the present, apparent confusion regard-ing shop rest periods(breaks),the procedure outlined be-low will be followed effective June 10, 1974." The noticethen specifies two 10-minute breaks for every 8-hour shift.Plate Division Superintendent Oglesby,Jones'supervi-sor, testified that the break periods before and after Junewere the "same"-two 10-minute breaks prior to June1974; and that the onlychangewrought by the June 4,1974, notice was that it set one uniform and fixed rest peri-od for all employees"instead of having it scattered over along period of time" (i.e., varying 10-minute breaks select-ed byemployees between 8:30 and 9:30 a.m.).I credit the testimonyof Oglesby,who impressed me as amore reliable witness than Jones.As Oglesbytestified, itwas physically impossible for Jones,a crane operator, toconfine his break to 5 minutes prior to June 1974.28 Andwhile steadfastlyadhering tothe existenceof the pre-June5-minute break rule, he admitted that "a lot of people weretaking a 10-minute break."Also noteworthy is that not oneother employee among the numerous ones called by Gen-eral Counsel testified to the existence of the alleged 5-min-ute rule.b.ConclusionI find and conclude that the complaint allegation thatRespondent unilaterally promulgated and implemented achange in breaks or rest periods,in violation of Section8(a)(5) of the Act, is not supported by credited evidence.4. The companywageproposala.The factsThe complaint further alleges that Respondent's refusalto bargain is evidenced by its offer to the Union of a wageproposal "which provided for terms and conditions of em-ployment less than that existing at the time the proposalwas made." In support of this allegation General Counselsubmitted a document (G.C. Exh. 40), prepared by a Hous-28Oglesby explained:"If [Jones]was up in the crane and this is his job,[the] time he would go down to the column where he could come down theladder and walk to the machine, get whatever he was going to have, a sodawater,Fritos or something,he couldn'teven walk back and get up in thecrane,let alone eat . . . what he had bought."347ton employee (Mikeska, a welder now on strike) from com-puterprintouts (showing employee wage rates) andRespondent's contract proposal, purporting to show thatcertain employees were making more than the proposedtop rates in their classifications. Mikeska admitted that hiscomparison covers only a select group-employees (strik-ers and nonstrikers) he happens to know personally.IndustrialRelationsDirector Jones,who preparedRespondent's wage proposal, satisfactorily showed thatsome of Mikeska's comparisons are misleading or errone-ous because Mikeska had placed employees in wrong clas-sifications. Thus, employee Robert Olbrych, whom Mikes-ka classifies as "plant clerk-senior," earning $4.46 an hourand falling within Respondent's proposed $3.21-$3.70 payrange, is in fact a "shop office manager." As to employeeJames Grant, whom Mikeska correctly shows as a "Grade4 warehouseman" falling within a proposed $2.55-$3.20wage range, the fact is that Grant was at one time in ahigher classification but was moved to the lower paying job(Grade 4 warehouseman) because he had "some difficultyin the department"-without, however, requiring him totake a reduction in his $3.43 hourly pay. As to other em-ployees, such as Cykala (a Class B fabricator) and Lampe(painthouseman), for whom Mikeska shows 7 and 9 centsover Respondent's proposed top wage rates, those employ-ees had been making several cents above the establishedtop rates even before Respondent's wage proposal submis-sion.29As to the several pennies (1 to 3 cents) above theproposed company top rates shown by Mikeska for otheremployees, the record shows that these minor discrepanciesare the result of Jones' practice of rounding out rateranges-i.e., an employee earning $2 in a price range witha $2.10 top rate will be shown to have the $2.10 top rateeven though he is being paid $2.12 after receiving a 6-per-cent (12-cent) general wage increase.b.ConclusionI find and conclude that the record does not support thecomplaint allegation that Respondent violated Section8(a)(5) of theAct byoffering"terms and conditions ofemployment" (specifically wage rates)less than those ex-isting at the time of making such offer.D. The StrikeAs already noted, the Union commenced to strikeRespondent's plants on July 22. The complaint alleges thatthe strike was caused or prolonged by Respondent's unfairlabor practices.The record establishes that employees in each of the sev-en plants held a meeting prior to the strike;30 that unionrepresentatives at each reported on the negotiations anddiscussed with employees what they regarded to be Com-29 Jones explained that"the only way"employees like Cykala and Lampe,not promoted to higher-paid classifications because not found meritorious,"can get raises is through a general[increase]",that"these two men haven'thad a merit increase in many years",and that they began to exceed the topwage rates when their accumulated(annual) 5- or 6-percent wage increasesput them over and beyond the top rates.30 July 15 at Lubbock; July 16 at Houston, Dallas, and Shreveport; andJuly 17 at San Antonio and Tyler. Houston houses two plants. 348DECISIONSOF NATIONALLABOR RELATIONS BOARDpany "unfair labor practices"; and that at the end of eachmeeting a motion was carried byan overwhelming majorityto authorize a strike.31 Thus, the testimony of Union Rep-resentative Corley, who conducted the meeting at Houston,shows that he "explained" to the assembled employees"what 8(a)(1)'s and 8(a)(5) meant"in the unfair labor prac-tice charges previously filed (June 28) by the Union. Corleycomplainedabout theCompany's "sham bargain-ing"-pointingto the "liberalwage increases" it had beengiving employees while unwilling to discuss or yield on eco-nomic issues in the negotiations;referred to the 6-percent"across-the-board" wageraiserecently posted by Respon-dent (July 12) "without consultation with the Union"; and"reminded"them of the meetingsheld byPresident Eliotand Vice President Banks with employees at Houston andother plants and"group meetings"between foremen andemployees which the Union regarded as unfair, coercive,and intimidatory. Also discussed were the respective posi-tions of the Union and Respondent in the negotiations andthe employees'dissatisfaction with existing company bene-fits(e.g., pension, insurance,sick leave).Finally,one of theother union representatives present(Ray) "explained thedifference between an unfair labor practice strike and aneconomic strike."The record shows that the Union's other representativescovered much of thesameground at the other plants-including the individual ("merit") and general 6-percentwage increases granted employees during the negotiations,the "interrogating" of employees by supervisors, other mat-tersthey regarded as unfair labor practices (e.g.,Respondent's refusal to budge on checkoffs and the allegedunilateral change in breaks or rest periods);and the pro-gress,or lack of progress,in the negotiations.2.ConclusionIt is well settled that a strike caused in whole, or in part,by an employer's unfair labor practices is an unfair laborpractice strike and the strikers are entitled to reinstatementupon application, even if to do so requires the employer todischarge the strikers'replacements.Mastro Plastics Corp.v.N. L. R.B.,350 U.S. 270,278 (1956);N. L. R. B.v.SafewaySteel ScaffoldsCompany,383 F.2d 273,280-281(C.A. 5,1967). There is no doubt in this case,and I find,that thestrikewas from its inception on July 22,1974, an unfairlabor practice strike,caused,among other things,by com-pany conduct herein found unlawful-unilateral wage in-creases("merit" and"general"),direct dealings with em-ployees,and interference,restraint, and coercion.The factthat the strike may have been motivated,in part,by eco-nomic objectives,does not prevent it from being an unfairlabor practice strike,so long as Respondent'sunlawfulconduct was a substantial contributory cause.SafewaySteel ScaffoldsCo., supra,383 F.2d at 280-81;San AntonioMachine & Supply Corporation,363 F.2d 633,641 (C.A. 5,1966);N.L.R.B. v.Louisville Chair Company, Inc.,385 F.2d922, 929(C.A. 6, 1967).31By a 176-to-1 voteatHouston, 160-to-0 at San Antonio, 43-to-2 atDallas, 41-to-1 I at Shreveport, 6-to-2 at Tyler, and the "unanimous" vote ofthe 15 or 20 employees present atLubbock.CONCLUSIONS OF LAW.1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The following employees constitute a unit appropriatefor purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees, includingleadmen, truckdrivers, janitors and plant clericals em-ployed at Respondent's seven plants: 3910 Washing-ton and 6422 Epperson Street, Houston, Texas; SanAntonio, Texas; Dallas, Texas; Lubbock, Texas; Tyl-er, Texas, and Shreveport, Louisiana, excluding officeclericals,draftsmen, inside and outside salesmen,watchmen, guards, professional employees and super-visors asdefined by the Act.4.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid unit within the meaning of Section 9(a) of theAct.5.By unilaterally granting wage increases, without priorconsultation and bargaining with the Union, and by direct-lyand individually dealing with employees concerningwages and working conditions, Respondent has engaged inand is engagingin unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.6.Respondent has not violated Section 8(a)(5) and (1)of the Act by unilaterally changing breaks or rest periods;nor by offering a wage proposal providing for less thanexisting benefits.7.Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedin Section 7 of the Act, in violation of Section 8(a)(1) of theAct, by coercively questioning employees about their unionsympathies and activities; by promising them benefits inorder to discourage union activity; by threatening themwith reprisals for engaging in such activity; and by encour-aging and soliciting employees to abandon their strike andwithdraw from the Union.8.Respondent has not violated Section 8(a)(1) of theAct by conveying the impression of surveillance of unionactivities.9.The strike, which commenced on July 22, 1974, wascaused and prolonged by Respondent's unfair labor prac-tices, and hence was and is an unfair labor practice strike.10.The unfair labor practices described above in para-graphs 5 and 7 affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYRespondent, having engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act,should be required to cease and desist therefrom and takecertain affirmative action to effectuate the policies of theAct. Such affirmative action will include a requirementthat, upon request, Respondent recognize and bargain col-lectively with the Union as the exclusive representative of MOSHERSTEEL COMPANYall its employees in the appropriate unit with respect torates of pay, wages,hours,and other terms and conditionsof employment,and, if an understanding is reached, em-body suchunderstanding in a signed agreement.Respondent should also be required to offer,upon un-conditional application,reinstatement to all strikers namedinAppendixes A through C [omitted from publication] totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges,discharging,if nec-essary, any replacements in order to provide work for thestrikers,32 and to make whole all said strikers for any loss ofearningsthey may have suffered by reason of the discrimi-nation against them,by payment to each of a sum of mon-ey equal to that which each normally would have earned aswages from 5 days after the strikers'unconditional requestfor reinstatement to the date of their reinstatement orRespondent's offer of reinstatement,less the net earningsof each during such period, to be computed on a quarterlybasis in the manner establishedby the Board in F. W.Woolworth Company,90 NLRB 289, 291-294 (1950). Inter-est shall be added at the rate of 6 percent per annum.hisPlumbing & Heating Co.,138 NLRB 716 (1962).In view of the nature of the unfair labor practices com-mitted Respondent should also be required to cease anddesist from infringing in any manner upon the rights guar-anteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record,and pursuant toSection 10(c) of the Act,I hereby issue the following:ORDER 33Mosher Steel Company, Shreveport, Louisiana, andHouston, San Antonio, Dallas, and Lubbock, Texas, itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to recognizeand bargain collectively ingood faith with United Steelworkers of America, AFL-CIO, as the exclusive bargaining representative of all theemployees in the appropriate unit set forth in paragraph 3of the Conclusions of Law herein with respect to rates ofpay, hours of employment, and other terms and conditionsof employment.(b)Directly or individuallybargainingwith its employ-ees inthe appropriate unit.(c) Changing wages, working conditions,or other termsof employment of its employees in the appropriate unit32 The recorddoes not disclosewhether any strikers have as yet appliedfor reinstatement.This, of course,isa matter determinablein the compli-ance proceeding.33 In the event no exceptions are filed asprovided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrder which follows herein shall, as provid-ed in Sec.102.48 of the Rules and Regulations,be adopted by the Boardand become its findings,conclusions, and Order,and allobjections theretoshall be deemedwaived forall purposes.349without notifying the Union and givingitan_ opportunityto bargain collectively about such proposed changes, with-out prejudice however, to any economic benefit or better-ment heretofore granted.(d) Coercively questioning employees about their unionsympathies and activities, promising them benefits in orderto discourage union activity, threatening reprisals for en-gaging inunion activities, encouraging or soliciting em-ployees to abandon strike activity and withdraw from theirunion, or in any other manner interfering with,restraining,or coercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action, necessary toeffectuate the policies of the Act:(a)Upon request, recognize and bargain collectively ingood faith with United Steelworkers of America, AFL-CIO, as the exclusive representative of the employees in theabove-described unit with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment, and embody in a signed agreement any un-derstanding reached.(b) Offer, upon unconditional application, to all strikerslisted in Appendixes A through G [omitted from publica-tion] immediateand full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, and make them whole for any loss ofpay each may have sufferedin the mannerset forth in"The Remedy" section of this Decision of which this Orderis a part.(c)Preserve and upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnelrecords and reports, and all other records ofbackpay due under the terms of this Order.(d) Post at its seven plants 34 copies of the attached no-ticemarked "Appendix H."35 Copies of said notice, onforms provided by the Regional Director for Region 23,after being duly signed by Respondent's authorized repre-sentative,shallbe posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places,includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(e)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply therewith.IT IS FURTHERORDERED that the complaint be dismissed inall other respects.34 3910 Washingtonand 6422Epperson Street, Houston,Texas, San An-tonio, Texas; Dallas,Texas; Lubbock, Texas, Tyler, Texas;and Shreveport,Louisiana.35 In the event that the Board'sOrder isenforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of theUnited States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board "